Title: Reply to a Defender of Lord Hillsborough, [after 7 September 1772]
From: Franklin, Benjamin
To: Defender of Lord Hillsborough


Sir,
[After September 7, 1772]
In your Paper of the 7th Instant, one M.S. attempts to defend Lord Hillsborough’s Conduct, attack’d it seems, by some preceding Piece which I have not seen. To defend a Friend is honourable but could not M.S. do this without abusing the New Englanders? If Calumny is so bad a thing when level’d at a single Man, that he ranks the Writer of it among “real Villains,” what must it be when pour’d upon a whole People, and intended to set them in a Light that must render them odious to their Sovereign? The “Principles of that Colony, he says, will never be reconciled to monarchical Government,” the People have “republican Views,” and adds, that “the Proceedings of Fanaticks and Republicans, under the Conduct of Cromwell, is so fresh in our Minds, that there is not one honest and sober thinking monarchical Englishman, but thinks the Bostonians have been governed rather by too slack than too tight a rein; and that the Administration cannot keep too vigilant an Eye over them.” To turn the Mind of a Father against his Children by false Insinuations, is wicked; because it may destroy the Peace and Happiness of a Family: But the Father’s natural Affection may operate against the malevolence of Slander: while the Anger of a Prince once excited, having no such Counterpoise, may be attended with the most fatal Consequences, to his Subjects and possibly to himself. Jealousy breeds Severity, and that destroys Affection. Thereby not only the Hands of Government but the general Force of the Empire is weakened. Detestable therefore is the Employment of either Tongue or Pen in that kind of Leasing-making as our Ancestors call’d it. With regard to that People, and their Principles, I shall speak what I know, There was never Joy greater, more universal or more sincere than theirs on the Accession of the present Family; nor a more perfect and uninterrupted Loyalty in any Subjects to all the Princes of it. A Jacobite is unknown among them. But they are Whigs, and whenever the Crown assumes Prerogatives it has not, or makes an unwarrantable Use of those it has, they will oppose as far as they are able. This Whiggism of theirs it seems is now out of Fashion, Toryism being at present here the Courtly Principle. Hence the Persecution they suffer’d during Lord Hillsborough’s Administration, and which perhaps they will still suffer; for tho’ it is easy to throw Dust in the Eyes of a good King it is not so easy to get it out again. Hence such Slanderers as M.S. were listened to, believed and caressed: and every one who distinguished himself by oppressing or abusing the New Englanders has been honoured and rewarded. Time however will convince all sound Understandings, that they are Subjects worth cherishing, and that their Friendship to this Nation is worth Securing; not by Violence, for that will destroy it; but by Justice and Kindness. And what “tighter Rein” would this “honest sober thinking monarchichal Englishman” advise our Administration to use than that which they have used? Is it not enough that upon every groundless Rumour, their Capital should be invested by a Fleet, and Regiments pour’d in to dragoon them? Is then this “sober thinking Englishman” of Opinion with that humane Lord who said, when he heard the Soldiers had killed 5 Bostonians [remainder missing]
